Citation Nr: 1208402	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-16 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right hand carpel tunnel syndrome (also claimed as right arm and hand ulnar damage, injured playing volleyball and reflex sympathetic dystrophy).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1985 to April 1988 with periods of active duty for training (ACDUTRA) from June 1984 to November 1984 and from February 1996 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which, in pertinent part, denied the Veteran's claim for service connection for right hand carpal tunnel syndrome.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded the instant claim in November 2009 and December 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, this matter must again be remanded for additional development.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In its November 2009 remand, the Board instructed that the agency of original jurisdiction to conduct a VA examination to determine the nature and etiology of the Veteran's claimed right hand and wrist disability.  The examiner was to express an opinion as to whether it was more likely, less likely or at least as likely as not that any currently diagnosed right hand or wrist disability was related to or aggravated by the Veteran's active service.

Such a VA examination was conducted in March 2010.  The examiner determined that the Veteran suffered from right carpal tunnel syndrome and that he could not state that this current disability "had anything to do with an injury sustained while on active duty" as he could find "no evidence" of a medical board or release from active duty due to a medical condition.  The examiner also opined that it was "impossible to make a statement of causality with[out] resulting to mere speculation."

This March 2010 examiner appears to offer contradictory opinions, namely that there was no relationship between the Veteran's right carpal tunnel syndrome and service and that it was "impossible" to provide an opinion regarding causality without resorting to mere speculation.  This opinion also appears to be based upon an inaccurate factual premise, namely the absence of evidence of a medical board or the release from active duty due to a medical condition, while the evidence of record includes an August 1997 Memorandum noting that the Veteran had been discharged from her Reserves unit with a 20 percent disability rating, although the nature of this disability was not specified.  In addition, the clinical evidence included a May 1997 clinical report indicating that a "[M]edical [B]oard was pending" and a second May 1997 clinical summary indicating that the Veteran was undergoing a second Medical Board due to her "wrist problems-carpal tunnel syndrome."  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  In addition, the examiner did not indicate what additional evidence would be required to render an etiological opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  In light of these deficiencies, it is unlikely that the March 2010 VA opinion would survive judicial scrutiny.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remands. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA examination with an appropriate examiner, or obtain an addendum to the March 2010 opinion, to determine the etiology of the Veteran's currently diagnosed right carpal tunnel syndrome.

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed right carpal tunnel syndrome had its onset in or was otherwise related to the Veteran's active duty service from October 1985 to April 1988 with periods of active duty for training (ACDUTRA) from June 1984 to November 1984 and from February 1996 to July 1997.  The examiner should specifically comment on the May 1986 and June 1986 impressions of wrist sprains.

In answering the question posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


